Name: Commission Regulation (EU) NoÃ 593/2012 of 5Ã July 2012 amending Regulation (EC) NoÃ 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks Text with EEA relevance
 Type: Regulation
 Subject Matter: labour market;  air and space transport;  production;  technology and technical regulations;  transport policy
 Date Published: nan

 6.7.2012 EN Official Journal of the European Union L 176/38 COMMISSION REGULATION (EU) No 593/2012 of 5 July 2012 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) While maintaining a high uniform level of aviation safety in Europe, Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances as well as for the certification of design and product organisations (2) was amended to subject non-complex motor-powered aircraft, recreational aircraft and related products, parts and appliances to measures that are proportionate to their simple design and type of operation. (2) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and of aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (3) should be amended to remain consistent with the changes introduced to Regulation (EC) No 1702/2003, in particular with regard to the new definition of ELA1 aircraft and the possibility to accept certain not safety critical parts for installation without an EASA Form 1. (3) The European Aviation Safety Agency (hereinafter the Agency) prepared draft implementing rules and submitted them as its opinion No 01/2011 on ELA process and standard changes and repairs to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2042/2003 is amended as follows: (1) in Article 2, point (k) is replaced by the following: (k) ELA1 aircraft  means the following manned European light aircraft: (i) an aeroplane with a maximum take-off mass (MTOM) of 1 200 kg or less that is not classified as complex motor-powered aircraft; (ii) a sailplane or powered sailplane of 1 200 kg MTOM or less; (iii) a balloon with a maximum design lifting gas or hot air volume of not more than 3 400 m3 for hot air balloons, 1 050 m3 for gas balloons, 300 m3 for tethered gas balloons; (iv) an airship designed for not more than four occupants and a maximum design lifting gas or hot air volume of not more than 3 400 m3 for hot air airships and 1 000 m3 for gas airships.; (2) Annex I (Part-M) and Annex II (Part-145) are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 243, 27.9.2003, p. 6. (3) OJ L 315, 28.11.2003, p. 1. ANNEX 1) Annex I (Part-M) to Regulation (EC) No 2042/2003 is amended as follows: (a) in point M.A.302, paragraph (d) is replaced by the following: (d) The aircraft maintenance programme must establish compliance with: (i) instructions issued by the competent authority; (ii) instructions for continuing airworthiness:  issued by the holders of the type-certificate, restricted type-certificate, supplemental type-certificate, major repair design approval, ETSO authorisation or any other relevant approval issued under Regulation (EC) No 1702/2003 and its Annex (Part-21), and  included in the certification specifications referred to in point 21A.90B or 21A.431B of the Annex (Part-21) to Regulation (EC) No 1702/2003, if applicable; (iii) additional or alternative instructions proposed by the owner or the continuing airworthiness management organisation once approved in accordance with point M.A.302, except for intervals of safety related tasks referred in paragraph (e), which may be escalated, subject to sufficient reviews carried out in accordance with paragraph (g) and only when subject to direct approval in accordance with point M.A.302(b).; (b) point M.A.304 is replaced by the following: M.A.304 Data for modifications and repairs Damage shall be assessed and modifications and repairs carried out using as appropriate: (a) data approved by the Agency; or (b) data approved by a Part-21 design organisation; or (c) data contained in the certification specifications referred to in point 21A.90B or 21A.431B of the Annex (Part-21) to Regulation (EC) No 1702/2003.; (c) point M.A.502 is amended as follows: (i) paragraph (a) is replaced by the following: (a) Except for components referred to in point 21A.307(c) of the Annex (Part-21) to Regulation (EC) No 1702/2003, the maintenance of components shall be performed by maintenance organisations appropriately approved in accordance with Section A, Subpart F of this Annex (Part M) or with Annex II (Part-145).; (ii) a new paragraph (e) is added: (e) Maintenance of components referred to in 21A.307(c) of the Annex (Part-21) to Regulation (EC) No 1702/2003 shall be performed by an A-rated organisation approved in accordance with Section A, Subpart F of this Annex (Part-M) or Part-145, by certifying staff referred to in point M.A.801(b)2 or by the pilot-owner referred to in point M.A.801(b)3 while such a component is fitted to the aircraft or temporarily removed to improve access. Component maintenance performed in accordance with this paragraph is not eligible for the issuance of an EASA Form 1 and shall be subject to the aircraft release requirements provided for in point M.A.801.; (d) in point M.A.613, paragraph (a) is replaced by the following: (a) At the completion of all required component maintenance in accordance with this Subpart a component certificate of release to service shall be issued in accordance with point M.A.802. EASA Form 1 shall be issued except for those components maintained in accordance with points M.A.502(b), M.A.502(d) or M.A.502(e) and components fabricated in accordance with point M.A.603(c).; (e) in point M.A.614, paragraph (b) is replaced by the following: (b) The approved maintenance organisation shall provide a copy of each certificate of release to service to the aircraft owner, together with a copy of any specific repair/modification data used for repairs/modifications carried out.; (f) in point M.A.710, paragraph (a) is replaced by the following: (a) To satisfy the requirement for the airworthiness review of an aircraft referred to in point M.A.901, a full documented review of the aircraft records shall be carried out by the approved continuing airworthiness management organisation in order to be satisfied that: 1. airframe, engine and propeller flying hours and associated flight cycles have been properly recorded; and 2. the flight manual is applicable to the aircraft configuration and reflects the latest revision status; and 3. all the maintenance due on the aircraft according to the approved maintenance programme has been carried out; and 4. all known defects have been corrected or, when applicable, carried forward in a controlled manner; and 5. all applicable airworthiness directives have been applied and properly registered; and 6. all modifications and repairs applied to the aircraft have been registered and are in compliance with the Annex (Part-21) to Regulation (EC) No 1702/2003; and 7. all service life limited components installed on the aircraft are properly identified, registered and have not exceeded their approved service life limit; and 8. all maintenance has been released in accordance with Annex I (Part-M); and 9. the current mass and balance statement reflects the configuration of the aircraft and is valid; and 10. the aircraft complies with the latest revision of its type design approved by the Agency; and 11. if required, the aircraft holds a noise certificate corresponding to the current configuration of the aircraft in compliance with Subpart I of the Annex (Part-21) to Regulation (EC) No 1702/2003.; (g) in point M.A.802, paragraph (b) is replaced by the following: (b) The authorised release certificate identified as EASA Form 1 constitutes the component certificate of release to service, except when such maintenance on aircraft components has been performed in accordance with point M.A.502(b), point M.A.502(d) or point M.A.502(e) in which case the maintenance is subject to aircraft release procedures in accordance with point M.A.801.; (h) in point M.A.902, paragraph (b) is replaced by the following: (b) An aircraft must not fly if the airworthiness certificate is invalid or if: 1. the continuing airworthiness of the aircraft or any component fitted to the aircraft does not meet the requirements of this Part; or 2. the aircraft does not remain in conformity with the type design approved by the Agency; or 3. the aircraft has been operated beyond the limitations of the approved flight manual or the airworthiness certificate, without appropriate action being taken; or 4. the aircraft has been involved in an accident or incident that affects the airworthiness of the aircraft, without subsequent appropriate action to restore airworthiness; or 5. a modification or repair is not in compliance with the Annex (Part-21) to Regulation (EC) No 1702/2003.; (i) in point (b) (tasks) of Appendix VIII of Annex I (Part-M), paragraph (8) is replaced by the following: (8) is listed in Appendix VII or is a component maintenance task in accordance with points M.A.502(a), (b), (c) or (d).; 2) Annex II (Part-145) to Regulation (EC) No 2402/2003 is amended as follows: (a) point 145.A.42 is amended as follows: (i) paragraph (a) is replaced by the following: (a) All components shall be classified and appropriately segregated into the following categories: 1. Components which are in a satisfactory condition, released on an EASA Form 1 or equivalent and marked in accordance with Subpart Q of the Annex (Part-21) to Regulation (EC) No 1702/2003. 2. Unserviceable components which shall be maintained in accordance with this section. 3. Unsalvageable components which are classified in accordance with point 145.A.42(d). 4. Standard parts used on an aircraft, engine, propeller or other aircraft component when specified in the manufacturers illustrated parts catalogue and/or the maintenance data. 5. Material both raw and consumable used in the course of maintenance when the organisation is satisfied that the material meets the required specification and has appropriate traceability. All material must be accompanied by documentation clearly relating to the particular material and containing a conformity to specification statement plus both the manufacturing and supplier source. 6. Components referred to in point 21A.307(c) of the Annex (Part-21) to Regulation (EC) No 1702/2003.; (ii) the following new paragraph (e) is added: (e) Components referred to in point 21A.307(c) of the Annex (Part-21) to Regulation (EC) No 1702/2003 shall only be installed if considered eligible for installation by the aircraft owner in its own aircraft.; (b) in point 145.A.50, paragraph (d) is replaced by the following: (d) A certificate of release to service shall be issued at the completion of any maintenance on a component whilst off the aircraft. The authorised release certificate EASA Form 1  referred to in Appendix II of Annex I (Part-M) constitutes the component certificate of release to service except if otherwise specified in point M.A.502(b) or M.A.502(e). When an organisation maintains a component for its own use, an EASA Form 1 may not be necessary depending upon the organisations internal release procedures defined in the exposition.; (c) in point 145.A.55, paragraph (b) is replaced by the following: (b) The organisation shall provide a copy of each certificate of release to service to the aircraft operator, together with a copy of any specific repair/modification data used for repairs/modifications carried out.; (d) in point 145.A.65, paragraph (b) is replaced by the following: (b) The organisation shall establish procedures agreed by the competent authority taking into account human factors and human performance to ensure good maintenance practices and compliance with this Part which shall include a clear work order or contract such that aircraft and components may be released to service in accordance with point 145.A.50. 1. The maintenance procedures under this paragraph apply to points 145.A.25 to 145.A.95. 2. The maintenance procedures established or to be established by the organisation under this paragraph shall cover all aspects of carrying out the maintenance activity, including the provision and control of specialised services and lay down the standards to which the organisation intends to work. 3. With regard to aircraft line and base maintenance, the organisation shall establish procedures to minimise the risk of multiple errors and capture errors on critical systems, and to ensure that no person is required to carry out and inspect in relation to a maintenance task involving some element of disassembly/reassembly of several components of the same type fitted to more than one system on the same aircraft during a particular maintenance check. However, when only one person is available to carry out these tasks then the organisations work card or worksheet shall include an additional stage for reinspection of the work by this person after completion of all the same tasks. 4. Maintenance procedures shall be established to ensure that damage is assessed and modifications and repairs are carried out using data specified in point M.A.304..